Affirmed and Memorandum Opinion filed May 5, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01143-CV

                        LEROY STROMAN, Appellant
                                          V.
                       ROXANN MARTINEZ, Appellee

      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI49950

                 MEMORANDUM                      OPINION

      In this appeal from a forcible detainer action, appellant Leroy Stroman
appeals the justice court’s award of possession of a property adjoining Stroman’s
residence to appellee Roxann Martinez. Stroman contends that the justice court
lacked jurisdiction to hear the case and that Martinez could not maintain a forcible
detainer action against him. We affirm.
                                 FACTUAL BACKGROUND

       This case involves real property located at 109 Sweeney Avenue in West
Columbia, Texas (the Property). Stroman and Judy Danford originally purchased
the Property in 1996 from Jennifer Hester, Julie Hester, and the estate of Johnnie
Bob Hester. Stroman executed a promissory note in favor of the Hesters, which
was secured by a deed of trust.

       After Stroman defaulted on the note, the Property was deeded back to the
Hesters in 1997. Sometime later, the Hesters conveyed the Property to John and
Wanda Trevino. The Trevinos resided on the Property until September 2006, when
a fire destroyed their home. The home was demolished by the City of West
Columbia and the lot was cleared. Stroman, who resided at the adjoining property
at 105 Sweeney Avenue, began to use the Property as his own, moving a shed onto
the Property and storing lawn equipment and other items there.

       In March 2010, Brazoria County, along with other taxing authorities, filed a
suit for delinquent taxes on the Property, apparently naming the Trevinos, the
Hesters, and Stroman as owners of the Property. 1 On October 2, 2012, the Property
was sold at a sheriff’s sale to Martinez.

       Martinez filed her eviction action in the justice court after making a written
demand to Stroman for possession. The justice court entered a judgment in
Martinez’s favor. Stroman appealed the judgment to the county court, where a
bench trial was held. On October 31, 2013, the county court entered a final
judgment awarding possession to Martinez. Stroman filed a motion for rehearing,
which the county court denied. This appeal followed.

       1
          Stroman alleges, without reference to evidence, that he was sued as an owner in the tax
suit. Although Stroman testified below that he was named as an owner, the tax suit is not a part
of our record.

                                               2
                         ANALYSIS OF STROMAN’S ISSUES

      In his first issue, Stroman contends that the justice court and the county
court lacked jurisdiction to hear the case because Stroman had filed a trespass to
try title case in the district court. In his second issue, Stroman contends that
Martinez could not maintain a forcible detainer action against him because
Stroman was never Martinez’s tenant.

      I.     Jurisdiction over the Forcible Detainer Action

      Stroman first asserts that the justice court lacked jurisdiction to hear
Martinez’s forcible detainer suit because the case involves title to the Property.
Because title was at issue, Stroman argues, the trial court should have dismissed
the forcible detainer suit. Whether a trial court has subject matter jurisdiction is a
question of law we review de novo. Salaymeh v. Plaza Centro, LLC, 264 S.W.3d
431, 435 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      Jurisdiction to hear a forcible detainer action is expressly given to the justice
court of the precinct where the property is located and, on appeal, to the county
court at law for trial de novo. Rice v. Pinney, 51 S.W.3d 705, 708 (Tex. App.—
Dallas 2001, no pet.); see Tex. Prop. Code § 24.004. The appellate jurisdiction of
the county court at law is confined to the jurisdictional limits of the justice
court. Rice, 51 S.W.3d at 708; Goggins v. Leo, 849 S.W.2d 373, 375 (Tex. App.—
Houston [14th Dist.] 1993, no writ).

      Although a justice court has jurisdiction over forcible detainers, the justice
court, and the county court at law on appeal, lack jurisdiction to resolve title
disputes. Black v. Wash. Mut. Bank, 318 S.W.3d 414, 417 (Tex. App.—Houston
[1st Dist.] 2010, pet. dism’d w.o.j.). The only issue in an action for forcible
detainer is the right to actual and immediate possession; the merits of title are not


                                          3
adjudicated. Salaymeh, 264 S.W.3d at 435. To prevail in a forcible detainer action,
a plaintiff is not required to prove title, but is only required to show sufficient
evidence of ownership to demonstrate a superior right to immediate
possession. Black, 318 S.W.3d at 417; Rice, 51 S.W.3d at 709; Goggins, 849
S.W.2d at 377; see Tex. Prop. Code § 24.002.

       At trial, Martinez presented undisputed evidence that she purchased the
Property at a tax sale in October 2012 and obtained a Sheriff’s Deed, which was
recorded in the county records on October 19, 2012. Martinez also presented
undisputed evidence that she gave Stroman notice to vacate, but he refused.
Documentary evidence showed that Stroman had not been the record owner of the
Property since 1997.

       Stroman claims, however, that title was placed in issue because he informed
the trial court that he had filed a trespass to try title suit, he had once possessed the
Property, and the county’s tax suit named him as an owner. Stroman also believed
the Property was his homestead because it was contiguous to his land and he used
it as one continuous property. Martinez also acknowledged that Stroman had a
building, tools, and equipment on the Property. However, Stroman did not make
the pleadings in his trespass to try title suit an exhibit and they are not in the record
for our review. Moreover, on appeal, Stroman does not argue or cite to any
authorities to support the viability of his title theories.

       To the extent Stroman is arguing that merely filing a trespass to try title suit
or raising the issue of property ownership is sufficient to divest the justice and
county courts of jurisdiction in an eviction suit, we disagree. See Rice, 51 S.W.3d
at 709–710 (rejecting argument that issues of title and possession are necessarily
inseparable and require that title issue be resolved first). A justice court is deprived
of jurisdiction only if resolution of the title dispute is a prerequisite to determining

                                             4
the right to immediate possession. See Black, 318 S.W.3d at 417; Salaymeh, 264 S
.W.3d at 435–36; Rice, 51 S.W.3d at 713. In other words, “it is only when the
justice or county court must determine title issues that it is without jurisdiction to
adjudicate a forcible detainer case.” Rice, 51 S.W.3d at 713; see Haith v. Drake,
596 S.W.2d 194, 196 (Tex. Civ. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.)
(a justice or county court is deprived of jurisdiction only if “the right to immediate
possession necessarily requires the resolution of a title dispute”).

      Moreover, the cases Stroman cites as support for his position involved title
disputes that necessarily required resolution before either party’s superior right to
immediate possession could be determined. For example, in Saihat Corp. v. Miller,
Saihat acquired a property that was sold at a constable’s sale to satisfy a judgment
Miller had obtained against Edwards, who was living in the house on the property.
See No. 01-11-00119-CV, 2013 WL 4634814, at *1 (Tex. App.—Houston [1st
Dist.] Aug. 27, 2013, no pet.) (mem. op.). Saihat later learned that Edwards
claimed the property was his homestead, which would have voided the sale. See id.
at *3. Saihat filed suit in the county court at law to set aside the sale and also filed
a forcible detainer suit in the justice court, which was appealed to a different
county court at law. Id. at *1. Saihat appealed from adverse decisions in both cases
and the two suits were consolidated for appeal. Id. The court dismissed Saihat’s
appeal of the forcible detainer action, holding that the lower courts lacked
jurisdiction because neither could have determined whether Saihat had a superior
right to possession based on the deed it acquired at the constable’s sale without
first determining whether the constable’s sale was void. Id. at *6–7.

      In Mitchell v. Armstrong Capital Corp., Armstrong Capital acquired
Mitchell’s property at a non-judicial foreclosure sale based on Mitchell’s alleged
default on a builder’s and mechanic’s lien contract. See 911 S.W.2d 169, 170 (Tex.

                                           5
App.—Houston [1st Dist.] 1995, writ denied). On appeal from Armstrong
Capital’s eviction action, the court held that Mitchell raised a title issue that
deprived the court of jurisdiction because she asserted that non-judicial foreclosure
was an improper means of foreclosing on a mechanic’s and materialmen’s lien, and
she specifically gave notice that litigation to set aside the sale was pending in a
particular district court. Id. at 171. In Yarto v. Gilliland, on which Stroman also
relies, the court reviewed several cases, including Mitchell, and determined that a
party claiming the existence of a title issue must at least “assert[] a basis for title
ownership that is not patently ineffective under the law and [that] is intertwined
with the issue of immediate possession.” See 287 S.W.3d 83, 92–93 (Tex. App.—
Corpus Christi 2009, no pet.).

       Here, Stroman has not challenged the validity of either the tax sale or
Martinez’s deed. Instead, Stroman alleged at trial that he had a statutory right to
redeem the property. See Tex. Tax Code § 34.21(a) (providing that an owner of
real property sold at a tax sale may redeem the property by paying the purchase
price at the tax sale plus a premium and additional costs). However, Stroman
presented no evidence that he had, in fact, redeemed the Property or obtained a
deed. Stroman also testified that he believed he owned the property because he had
paid back taxes on the Property at some point after the Trevinos’ house burned.
But Stroman provided no documentation to support his claim, explaining that he
lost much of his paperwork when his home flooded.2 He also admitted that he did
not receive a deed from the county at that time. On appeal, Stroman does not make
any argument that an unexercised, purported right to redeem or a payment of back

       2
          Additionally, the record transferred from the justice court includes a screenshot of
Brazoria County tax office payment information on the Property, which does not show that
Stroman ever paid any taxes on the Property. Stroman’s original answer in justice court also
alleges that Stroman “has attempted or by the time of the hearing in this cause, will have paid the
funds due . . . .” (handwritten interlineation emphasized).

                                                6
taxes alone raises an issue of title that necessarily must be determined before the
superior right to possession can be determined.

       Stroman further testified that he believed the Property was part of his
homestead because it adjoined his residence at 105 Sweeney and he had placed a
shed on the Property where he kept lawn equipment and other personal property.
He also suggested that he owned the Property because Brazoria County named him
as an owner in the tax suit. But Stroman makes no argument and provides no
supporting authorities to explain how these facts provide a legal basis for title
ownership that must be resolved before either the justice court or the county court
could have determined which party had the superior right of possession. On these
facts, Stroman has not demonstrated the existence of a genuine title dispute that
necessarily had to be resolved before Martinez’s superior right to immediate
possession could be determined. See Rice, 51 S.W.3d at 713; Haith, 596 S.W.2d at
196.

       Because the justice and county courts were not required to resolve a genuine
issue of title before determining whether Martinez had a superior right to
immediate possession, we conclude that the courts had jurisdiction to award the
Property to Martinez. We overrule Stroman’s first issue.

       II.   Martinez’s Standing to Bring a Forcible Detainer Action

       In his second issue, Stroman contends that Martinez could not maintain a
forcible detainer action against him. Martinez’s form petition for eviction alleged
that “Defendant has breached the terms of the agreement by holding the leased
premises after termination of the agreement and written demand by Plaintiff for
return of same.” Stroman argues that, contrary to Martinez’s petition, he was never
Martinez’s tenant or a holdover tenant. Therefore, Stroman urges, “the cause of
action was in all things wrongfully brought” and Martinez “lacked standing to
                                         7
bring such a cause of action.” Stroman also argues that Martinez “could not show
that she met the statutory requirements” to bring either a forcible detainer or a
forcible entry and detainer action. See Yarto, 287 S.W.3d at 87 n.3 (explaining that
forcible detainer and forcible entry and detainer are distinct causes of action that
are often used interchangeably).

      It is unclear exactly what Stroman is contending, but to the extent he is
claiming that Martinez lacks standing to bring a forcible detainer action because
Stroman was not her tenant, proof of a landlord-tenant relationship is an
evidentiary issue, not a jurisdictional one. See Tex. Prop. Code § 24.002; Academy
Corp. v. Sunwest N.O.P., Inc., 853 S.W.2d 833, 834 (Tex. App.—Houston [14th
Dist.] 1993, writ denied). And as discussed above, it is undisputed that Martinez
demonstrated that she acquired the Property at a tax sale and gave Stroman notice
to vacate, but he refused. Therefore, Martinez has standing to bring an eviction suit
against Stroman. Further, the record contains evidence from which the trial court
could have determined that Stroman, an “an occupant in naked possession after his
right to possession has ceased,” was a tenant at sufferance. See Goggins, 849
S.W.2d at 377; Tex. Prop. Code § 24.002(a)(2); see also Jackson v. Mohammed,
No. 03-10-00763-CV, 2013 WL 1955862, at *7 (Tex. App.—Austin May 10,
2013, pet. dism’d w.o.j.) (mem. op.) (holding that occupant was a tenant at
sufferance when the record reflected no evidence of how occupant came to occupy
the property and there was no evidence of forcible entry or a prior lease).

      Finally, to the extent Stroman alleges a variation between the cause of action
pleaded and the relief granted, he did not object to Martinez’s pleadings or file
special exceptions in the court below. See Tex. R. Civ. P. 90 (defects in the form or
substance of pleadings are waived if not brought to the court’s attention); see also



                                          8
Tex. R. Civ. P. 67 (issues not raised in pleadings may be tried by express or
implied consent). We overrule Stroman’s second issue.

                                  Conclusion

      We overrule Stroman’s issues and affirm the county court’s judgment.




                                     /s/       Ken Wise
                                               Justice



Panel consists of Justices McCally, Brown, and Wise.




                                           9